Citation Nr: 1440974	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a left shoulder disorder. 

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

9.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1996 to September 1999.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus; entitlement to service connection for an acquired psychiatric disorder, a left shoulder disorder, a left knee disorder, and a right knee disorder; and, entitlement to a disability rating in excess of 10 percent for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for right knee, left knee, and left shoulder disorders were most recently denied in a May 2001 rating decision on the merits finding no current diagnosis of right knee, left knee, or left shoulder disorders. 

2.  Evidence received since the May 2001 RO decision denying service connection for right knee, left knee, and left shoulder disorders was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The RO's May 2001 denial of service connection for left and right knee disorders and a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  As new and material evidence has been received, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  As new and material evidence has been received, the claim for service connection for left knee disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013). 

4.  As new and material evidence has been received, the claim for service connection for a left shoulder disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of the Veteran's petitions to reopen his claims, further discussion of the VCAA is not warranted.

II.  Claims to Reopen

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In a May 2001 rating decision, the RO denied service connection for left and right knee and left shoulder disabilities finding that there was no evidence suggesting a current left or right knee or left shoulder diagnosis.  The RO notified the Veteran of its decision and his appellate rights with regard thereto, but the Veteran did not file a notice of disagreement with the decision.  Therefore, the May 2001 decision is final.  See 38 C.F.R. §§ 3.104, 20.1103.

The evidence before VA at the time of the May 2001 decision consisted of service treatment records.  The evidence received since the May 2001 decision includes post-service VA treatment records dated from July 2007 to May 2012, a November 2013 VA knee examination report, and statements from the Veteran.  The new evidence includes a VA active problem list noting shoulder arthralgia and a November 2013 VA examination report indicating a 2009 diagnosis of knee strain.  This evidence suggesting the presence of current knee and left shoulder disabilities is sufficient to reopen the claims for service connection for right knee, left knee, and left shoulder disorders.  The Board finds that because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claim of service connection for right knee, left knee, and left shoulder disorders has been received.

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder; to that extent, the appeal is granted. 

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to that extent the appeal is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disorder; to that extent, the appeal is granted.


REMAND

The Veteran reported in a November 2013 VA progress note that applied for Social Security disability benefits.  Therefore, the AOJ should obtain records from the Social Security Administration before adjudicating the remaining issues on appeal. 

The Veteran underwent a VA spine examination in November 2013.  At that time the examiner determined that he could not give an opinion without resort to speculation as to the degree of range of motion lost due to pain, weakness, fatigability, or incoordination during flare-ups.  The examiner also noted that the Veteran had no radiculopathy due to his service-connected back disorder.  A July 2007 VA progress note included a diagnosis of lower back pain with sciatica.  Although a VA examination was conducted in November 2013, the Board finds that this examination report is inadequate.  This report did not adequately address whether there was any additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when symptoms 'flare up.'  Also, there was no discussion of neurological symptoms as noted during previous treatment. 

The Veteran contends that his current psychiatric problems are related to a fight in service.  The Board notes that there is no evidence indicating the Veteran was involved in an altercation while in service.  Nonetheless, where a stressor related to PTSD involves a personal assault, VA has certain additional notice and development duties to the claimant.  The record does not show that the Veteran was advised of alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5).  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205 -06 (2006); see also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

Additionally, ask the Veteran to identify all treatment, VA or private, for his claimed disabilities since November 2013.  Obtain any identified records. 

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, schedule a VA spine examination to determine the nature and extent of his lumber spine disability and any related neurological disabilities of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to lumber spine disability and any related neurological disabilities of the lower extremities.  If the examiner finds no evidence of neurological impairment, the examiner should discuss the July 2007 diagnosis of sciatica.

Additionally, the VA examiner should address any additional limitation of function during flare-ups as pertains to the Veteran's service-connected back disability.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify:

a)  Identify the nature of the Veteran's current acquired psychiatric disorders, to include whether he meets the DSM-V criteria for a diagnosis of PTSD (Please specify the diagnosis (or diagnoses).)

b)  If he does have a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an unverified in-service personal assault stressor.

In formulating the opinion, the VA examiner is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions. 

c)  For any diagnosed psychiatric other than PTSD, the examiner should provide an opinion on whether it is at least as likely as not that any of the Veteran's current diagnosed acquired psychiatric disorders was incurred in or is otherwise etiologically related to service.  

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


